DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/17/2022 has been entered. Claims 1-20 remain pending in the application. None of the claims have been amended.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,5-8,14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Sim, Joo Yong, et al. ("Identity recognition based on bioacoustics of human body." IEEE Transactions on Cybernetics 51.5 (Published in 2019): 2761-2772.), hereinafter "Sim".
Regarding claim 1: 
Sim teaches: an apparatus (FIG. 1) comprising: 
at least one processor (FIG. 1(c), Microcontroller and PC); 
and at least one memory including computer program code (FIG. 1(c), PC has a memory and a program code); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
determine at least two locations at which a user touches a device (FIG. 1, FIG. 1(b), the transducer location and the sensor location; section III. BIOACOUSTICS-BASED IDENTITY AUTHENTICATION PLATFORM, “…For user authentication, a user places a finger on the platform comprising an excitation transducer and an acoustic sensor [Fig. 1(b) and (c)]. The probing and exciting excitation locations of the finger are chosen such that the acoustic signal can pass through the proximal phalanx and middle phalanx.”); 
select a first location and a second location from the at least two locations to define a transmission path for an acoustic signal through the user (FIG. 1, section III. BIOACOUSTICS-BASED IDENTITY AUTHENTICATION PLATFORM, “…For user authentication, a user places a finger on the platform comprising an excitation transducer [first location] and an acoustic sensor [second location] [Fig. 1(b) and (c)]. The probing and exciting excitation locations of the finger are chosen such that the acoustic signal can pass through the proximal phalanx and middle phalanx …Fig. 1(f) shows the empirically measured 3-D magnitude map of the acoustic signal transmitted from the end of the proximal phalanx.” The signal passes from the proximal phalanx to middle phalanx as shown in FIG. 1(b)); 
apply an acoustic signal to the user through the first location; detect an acoustic signal transmitted through the user at the second location (FIG. 1(b)-1(c), acoustic signal is applied to the proximal phalanx (first location) through the transducer and generated by the wave form generator as shown in FIG. 1(c), then the acoustic signal is detected at the middle phalanx (second location) by the sensor); 
analyse the detected acoustic signal to determine if it is indicative of transmission of the applied acoustic signal through an authorised user based on a known bioacoustic signature of the authorised user (section VI. IDENTITY AUTHENTICATION USING BIOACOUSTIC SIGNALS, “…In comparison to the verification operation to validate a person’s identity with user-specific biometric templates, the identification operation requires searching the templates of all users in the database for a match without the subject having to claim an identity. We evaluated both identification and authentication performance of our bioacoustics-based identity authentication platform.”; C. Verification of Individuals “For verification of individuals, we generated a paired spectra of 28 401 genuine and 28 401 imposter cases from the original 1536 data. With the paired spectra, we tested whether a measured spectrum matched a template spectrum of a known subject.” Also see FIG. 4 the finger acoustic spectra of eight individual is similar to a bioacoustics signature of users.).


    PNG
    media_image1.png
    309
    602
    media_image1.png
    Greyscale

Regarding claim 2: 
Sim teaches the limitations of claim 1 as applied above. 

    PNG
    media_image2.png
    398
    404
    media_image2.png
    Greyscale
Sim further teaches: wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: for the at least two touch locations, determine which parts of the user's hand provide the touch contact (FIG. 1(a), the screen shows the parts of the finger that should be touching the platform. See section III. BIOACOUSTICS-BASED IDENTITY AUTHENTICATION PLATFORM; “For user authentication, a user places a finger on the platform comprising an excitation transducer and an acoustic sensor [Fig. 1(b) and (c)]. The probing and exciting excitation locations of the finger are chosen such that the acoustic signal can pass through the proximal phalanx and middle phalanx.).
Regarding claim 5:
Sim teaches the limitations of claim 1 as applied above. 
Sim further teaches: wherein selecting the first location is conditional on the first location being one for which localised vibrations can be controlled to produce a target acoustic signal (Abstract: “We developed a bioacoustic frequency spectroscopy system and applied it to the fingers to obtain information on the anatomy, biomechanics, and biomaterial properties of the tissues. As a result, modulated microvibrations propagated through our body could capture a unique spectral trait of a person”; section III. BIOACOUSTICS-BASED IDENTITY AUTHENTICATION PLATFORM; “The probing and exciting excitation locations of the finger are chosen such that the acoustic signal can pass through the proximal phalanx and middle phalanx. To ensure the repeatability of measurements, the acoustic sensor is positioned 3 mm above the anterior distal interphalangeal fold, which is the lower end of the distal phalanx [Fig. 1(b), (d), and (e)]. The excitation transducer [first location] is located 50 mm away from the sensor, which fully covers the lengths of the middle phalanxes of the subjects participating in the experiments and makes the transducer positioned at the anterior distal side of the proximal phalanx… Our measurement location was also chosen for easy accessibility and for obtaining sufficiently large transmitted signals. The magnitude of the transmitted signal was dependent on the point on the finger corresponding to the sensor location.”).


Regarding claim 6:
Sim teaches the limitations of claim 1 as applied above. 
Sim further teaches: wherein selection of the second location is conditional on the second location being one for which localised vibrations can be measured (Abstract: “We developed a bioacoustic frequency spectroscopy system and applied it to the fingers to obtain information on the anatomy, biomechanics, and biomaterial properties of the tissues. As a result, modulated microvibrations propagated through our body could capture a unique spectral trait of a person”; section III. BIOACOUSTICS-BASED IDENTITY AUTHENTICATION PLATFORM; “The probing and exciting excitation locations of the finger are chosen such that the acoustic signal can pass through the proximal phalanx and middle phalanx. To ensure the repeatability of measurements, the acoustic sensor [second location] is positioned 3 mm above the anterior distal interphalangeal fold, which is the lower end of the distal phalanx [Fig. 1(b), (d), and (e)]… Our measurement location was also chosen for easy accessibility and for obtaining sufficiently large transmitted signals. The magnitude of the transmitted signal was dependent on the point on the finger corresponding to the sensor location.”).

Regarding claim 7:
Sim teaches the limitations of claim 1 as applied above. 
Sim further teaches: wherein the applied acoustic signal is adapted for the defined transmission path (FIG. 1, section III. BIOACOUSTICS-BASED IDENTITY AUTHENTICATION PLATFORM, “…The acoustic transmission spectrum [applied acoustic signal] across two adjacent locations of an index finger [transmission path] is measured in the audible frequency range from 100 Hz to 3 kHz with 10-Hz steps and the measurement took 15 s [Fig. 1(c)]”; section IV. BIOACOUSTIC SIGNALS FOR IDENTITY RECOGNITION, A. Acoustic Transmission Signal Through the Finger; “…The integral area under the frequency-response curve increased from 18.3 mV·kHz to 66.2 mV·kHz when the finger was placed on the platform. The maximum transmittance of a finger was 106 mV at 1.4 kHz whereas the value of the blank measurement was 5.8 mV at the frequency.”).

Regarding claim 8:
Sim teaches the limitations of claim 1 as applied above. 
Sim further teaches: wherein the applied acoustic signal is adapted based on one or more touch properties at the first and/or second locations (FIG. 2(d), section IV. BIOACOUSTIC SIGNALS FOR IDENTITY RECOGNITION, A. Acoustic Transmission Signal Through the Finger; “The contact between a finger and the device depends on the pressing force of the finger, which can affect the transmissibility of the acoustic signal. To examine the contact effect on the acoustic signal, we measured the acoustic transmission spectra by varying the finger pressing force. Fig. 2(d) shows the changes in the acoustic spectrum with variation in the finger-pressing force from 1 N to 8 N. The magnitude of the acoustic transmission increased with the pressing force until 6N and then converged. This result implies that the measurements obtained by our platform are independent of the pressing force as long as it is larger than 6 N” Therefore, at the chosen frequency (the applied acoustic signal) is adapted based on a press force of higher than 6N).

Regarding claims 14 and 18: the claim limitations are similar to those of claim 1; therefore, rejected in the same manner as applied above. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over  Sim ("Identity recognition based on bioacoustics of human body." IEEE Transactions on Cybernetics 51.5 (Published in 2019): 2761-2772.) in view of Mukund (US 20200184057).
Regarding claim 9: 
Sim teaches the limitations of claim 1 as applied above. 
Although it is well known in the art to use transfer functions to transfer a signal to the frequency domain for example. Sim discloses in Section C. Machine Learning in Acoustic Signal Classification “Many previous studies have used time-domain data to transform into the frequency domain and extract features such as mel-frequency cepstral coefficients (MFCCs). However, our system extracts information directly in the frequency domain and feeds the data to machine learning”, therefore, there is no need for a transfer function in Sim’s system.
Nonetheless, in a related art, Mukund teaches: wherein analysing the detected acoustic signal comprises: processing the detected acoustic signal to extract the transfer function of the transmission path (FIG. 3, ¶ [0164] “At step 312, based on the echo estimation signal, a filter transfer function is generated by adaptively filtering the first noise suppressed input signal. In particular, responsive to the echo estimation signal exceeding a threshold, the adaptive filter 208 that receives the first noise suppressed input signal is activated. Spatial filter 214 is deactivated when the echo estimation signal exceeds the threshold.”; ¶ [0165] “…The resulting filter transfer function includes one or more coefficients.”); 
and determining whether the extracted transfer function corresponds to the known bioacoustic signature of the authorised user (¶ [0166] “Finally, at step 314, the user wearing the headset is authenticated based on the filter transfer function. For the authentication, a current user acoustic signature is determined from the filter transfer function by conducting Discrete Fourier Transforms (DFT) of each filter transfer function).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sim to incorporate the teachings of Mukund by including: processing the detected acoustic signal to extract the transfer function of the transmission path; and determining whether the extracted transfer function corresponds to the known bioacoustic signature of the authorised user in order to transfer the signals from the time domain to the frequency domain for further processing when needed. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Sim ("Identity recognition based on bioacoustics of human body." IEEE Transactions on Cybernetics 51.5 (Published in 2019): 2761-2772.) in view of the machine translation of Li (CN 109672774).
Regarding claim 10: 
Sim teaches the limitations of claim 1 as applied above. 
Although it is well known that an authentication process may be used for access purposes. 
Sim does not specifically teach: wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: control access to at least one application in dependence on whether or not the detected acoustic signal is indicative of transmission of the applied acoustic signal through an authorised user.
However, in a related field, Li teaches: wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: control access to at least one application in dependence on whether or not the detected acoustic signal is indicative of transmission of the applied acoustic signal through an authorised user (FIG. 3, steps 10-12, “…handheld mobile device encryption database in echo time 10 contrast difference (step P10), a handheld mobile device 10 comparing the encrypted database in waveform characteristic (step P11) to finish the unlocking (step P12).”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sim to incorporate the teachings of Li by including: control access to at least one application in dependence on whether or not  in order to utilize bioacoustics authentication in devices such as smartphone for unlocking applications. 

Allowable Subject Matter
Claims 3-4, 11-13, and 15-17, and 19-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3: the prior art either alone or in combinations fails to disclose, teach, or suggest: identifying available transmission paths, for an acoustic signal, through the user between the parts of the user's hand which provide the touch contact; and selecting one of the available transmission paths in the context of the claim as a whole. 
Regarding claim 4: the claim depend from claim 3; therefore, contains an allowable subject matter for the same reasons.
Regarding claim 11: the prior art either alone or in combinations fails to disclose, teach, or suggest: enable guidance to be provided to the user which indicates where the user should touch the device based on which possible transmission paths have the highest associated authentication confidence scores in the context of the claim as a whole.
Regarding claim 12: the prior art either alone or in combinations fails to disclose, teach, or suggest: determine a hand posture of the user when touching the device at the at least two locations, and wherein selection of the first location and the second location is conditional on a hand posture corresponding to a predefined hand posture for the user in the context of the claim as a whole.
Regarding claim 13: the prior art either alone or in combinations fails to disclose, teach, or suggest: wherein applying an acoustic signal to the user through the first location comprises causing multiple movable elements of an actuator, or a plurality of actuators, to vibrate a panel forming at least part of a display or casing of the device so that a superposition of vibrations at the first location produces the acoustic signal in the context of the claim as a whole.
Regarding claims 15 and 19: the claims limitations are similar to those of claim 3; therefore, contains an allowable subject matter for similar reasons. 
Regarding claims 16 and 20: the claims limitations are similar to those of claim 11; therefore, contains an allowable subject matter for similar reasons. 
Regarding claims 17: the claim limitations are similar to those of claim 12; therefore, contains an allowable subject matter for similar reasons. 

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. 
The Applicant on page 10 of the remarks argues the following: 
“Sim fails to disclose or suggest an apparatus that is caused to "determine at least two locations at which a user touches a device," as recited in claim 1. The Examiner alleges that the Sim reference teaches to apply an acoustic signal to the user through the first location, then to detect an acoustic signal transmitted through the user at the second location. The Examiner refers to Figures 1(b) and 1(c) of Sim and states that the signal is applied to the proximal phalanx (first location) through the transducer and generated, then the acoustic signal is detected at the middle phalanx. However, Sim uses only one finger to touch the platform, which means that the person is pressing on the surface with their fingertip, which is the distal phalanx. This means that there is only one location at which it is determined that the user touches the platform. The signal would be applied through the distal phalanx, through the middle phalanx, and through the proximal phalanx (which is closest to the palm) . Thus, in Sim, a one-finger touch is used to measure an acoustic signal through that finger without ever determining a second location at which the user is touching the device. 
In contrast, the apparatus of claim 1 uses two locations at which a device is touched, and the signal is measured through these two different points. In short, in claim 1, a person grabs the device, and the signal goes in one finger and out a different finger, and so there are two locations at which the user touches the device. Applicant submits that "determin[ing] at least two locations at which a user touches a device," as recited in claim 1, is NOT the same as using a one-finger touch and passing the acoustic signal through the proximal phalanx and middle phalanx.” (emphasis added by the Examiner or the Applicant)
The examiner respectfully disagrees
Sim does indeed teaches touching the device at two different locations even though the two touches are applied by one finger, the two locations being touched by the proximal phalanx of the finger and the middle phalanx of the finger.  See (FIG. 1, section III. BIOACOUSTICS-BASED IDENTITY AUTHENTICATION PLATFORM, “…For user authentication, a user places a finger on the platform comprising an excitation transducer [first location] and an acoustic sensor [second location] [Fig. 1(b) and (c)]. The probing and exciting excitation locations of the finger are chosen such that the acoustic signal can pass through the proximal phalanx and middle phalanx …Fig. 1(f) shows the empirically measured 3-D magnitude map of the acoustic signal transmitted from the end of the proximal phalanx.” The signal passes from the proximal phalanx to middle phalanx as shown in FIG. 1(b)). 
Moreover, the applicant is reading the specification into the claim by stating that “, the apparatus of claim 1 uses two locations at which a device is touched, and the signal is measured through these two different points. In short, in claim 1, a person grabs the device, and the signal goes in one finger and out a different finger, and so there are two locations at which the user touches the device.” Nothing in claim 1 limits the two locations to be touched by two different fingers, or precludes the two locations to be touched by one finger. The claim merely recites “determine at least two locations at which a user touches a device; select a first location and a second location from the at least two locations to define a transmission path for an acoustic signal through the user”; which is exactly what Sim teaches as applied in the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665